Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
	Claims 43-52, 55-72, 81, 83, and 85 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Tunius (EP 2371920 A1) (Publ.10/5/11) (cited to: US 2013/0017246 A1).   	As to independent claims 43 and 85, Tunius discloses (as per claim 85) a re-attachable ostomy device comprising: (as per claim 43) a switchable adhesive  composition [as switchable adhesive compositions Abstract, used as part of an ostomy device [0071],ll.5; 	(as per claim 85) the ostomy device [0071],ll.5] having a switchable adhesive composition [adhesives switchable from tacky to non-tacky or low-tack [0001],ll.2-5] disposed thereon [used as part of an ostomy device [0071],ll.5]; 	the switchable adhesive composition comprising: 		a polymer [0029],ll.8,  		a photoinitiator [0029],ll.5, and  		a hydrocolloid [0041],ll.1,  	wherein the switchable adhesive composition can be switched from a liquid state to an adhesive state [as switchable from tacky to non-tacky or low-tack having a reduced peel strength relative to before switching [0001],ll.2-5, by activation of a photoinitiator [0037],ll.20,24-27.

 	However, as to independent claims 43 and 85, Tunius fail to teach or fairly suggest wherein:  	the adhesive comprises photo-crosslinkable polyurethane having: 		a liquid state a complex viscosity below 0.4 MPa s; 		a higher complex viscosity than the complex viscosity of the liquid state; 		an adhesive state a repeated peel force above 1 N/25mm.
  	
	As presented on pages 8-11 of the 2/15/21 after final Amendment, it would not have been obvious to one ordinary skill in the art at the time of the invention, and one of skill would not have been motivated, to modify the teachings of Tunius to provide a photo-crosslinking polyurethane having the above properties, where Tunius does not teach providing a photo-crosslinking polyurethane, and further does not teach or suggest providing a photo-crosslinking polyurethane having the combination of above properties, and where Applicants have shown unexpected results in Applicant’s Specification as compared to other types of photoinitiator/cross-linking agents as providing greatly improved ability to attach and detach articles with the photo-crosslinking polyurethane adhesive with continued high adhesive attachment after repeated attachment and detachment. Based on the teachings of Jensen and/or Boisjoly there would be no motivation to one of skill to modify the adhesive to provide the claimed photo-crosslinking polyurethane adhesive having the recited properties, and that provide the reattachable unexpected results as compared to other photoinitiator/cross-linking adhesives.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781